Citation Nr: 0519885	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a higher initial (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946 and from October 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal originally from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  In a November 1999 rating 
decision, the RO denied service connection for hearing loss 
and tinnitus.  The veteran perfected an appeal as to the 
decision.  

On appeal, in a March 2002 Board decision the Board 
determined that the appropriate issue with respect to these 
claims was whether new and material evidence had been 
submitted to reopen the underlying claims.  At that time, the 
Board denied the petition to reopen the two claims.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims.  In October 2002 while the appeal was 
pending, the veteran's counsel and the VA General Counsel 
filed a joint motion requesting that the Court vacate the 
March 2002 Board decision and remand for readjudication.  The 
Court granted the joint motion for remand in October 2002.

In an April 2003 decision, the Board denied the petition to 
reopen the two claims.  Pursuant to an August 2003 Court 
Order granting a motion by the Secretary, the Board's April 
2003 decision was vacated and the matter remanded to the 
Board.

In a January 2004 decision, the Board reopened the claims for 
service connection for bilateral hearing loss and for 
tinnitus, and remanded the case for further development.

In a December 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned the 
disability a noncompensable evaluation.  In a January 2005 
letter, the veteran indicates that he disagrees with the 
assigned rating for the bilateral hearing loss.  The Board 
construes this as a notice of disagreement with the December 
2004 rating decision as to the rating assigned.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This is 
addressed in the Remand, below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

In a statement received from the veteran in April 2001 he 
raised a claim of entitlement to service connection for post-
traumatic stress disorder.  In January 2004, the veteran 
raised claims for service connection for lesions of the 
chest, shoulders and scalp, as due to mustard gas exposure; 
and for a lung condition.  None of these claims has not been 
adjudicated by the RO; and all are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Tinnitus is attributable to service.

CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant (service connection for 
the claimed tinnitus disability) of the benefit sought on 
appeal, appellate review may be conducted without prejudice 
to the veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and 
it is unnecessary to further analyze the impact of recent 
changes to the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

II.  Service Connection for Tinnitus

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

Regulations provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury which was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions; service medical records; VA and private 
treatment records; the reports of VA examinations; hearing 
transcripts; and published material.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate and material to the 
issue here.

The Board initially notes that the claims file includes 
sufficient medical evidence showing a diagnosis of tinnitus.  
Because the record contains competent medical evidence of a 
current tinnitus, and no evidence to the contrary, the Board 
concedes the presence of such disability.  The question 
therefore is whether this disability was due to disease or 
injury incurred or aggravated during active military service.  
38 C.F.R. §§ 3.303. 

Service medical records do not reflect complaints of tinnitus 
or other hearing problems including hearing loss.  At the 
July 1951 discharge examination, evaluation of the ears and 
drums was abnormal; and it was noted that the left canal was 
occluded with cerumen, and the drum was not visualized.  
Hearing was measured as 15/15 bilaterally.  There is no 
reference to tinnitus in the examination report.

VA treatment records show that the veteran was seen in June 
1988 with complaints of tinnitus; and in July 1990 there is 
an assessment of tinnitus.

A report of private audiological evaluation in February 1995 
shows that the veteran reported experiencing periodic ear 
ringing (tinnitus) in both ears.

A private audiological evaluation report of November 1999 
shows that the veteran complained of constant ringing in both 
ears and sensation of dizziness, for which he took daily 
medication.  The report noted that there was no recent 
history of middle ear infections reported, but the veteran 
did not that both eardrums were perforated when he was 
discharged from service in 1946.  He reported that during 
service, he was exposed to loud noise levels in weapons 
practice and training, and that he was not supplied with 
hearing protection during service or subsequent employment as 
a merchant seaman.  After examination, the examiner opined 
that based on the veteran's history, his exposure to loud 
noise at his workplace and during military service, as well 
as his present age could have contributed to the 
sensorineural hearing loss present in both ears.

In a November 1999 statement apparently associated with the 
November 1999 evaluation, John S. Wilson, M.D., noted that 
the veteran presented with complaints of hearing loss.  Dr. 
Wilson noted that he had previously evaluated the veteran and 
noted that the veteran had a bilateral and symmetrical 
sensory neural hearing loss with speech reception thresholds 
around 45 decibels.  Dr. Wilson opined that the veteran's 
hearing loss quite likely had a noise exposure as a primary 
etiology, noting that while in the military, the veteran was 
exposed to a significant amount of noise and did not wear 
protection at that time.  Dr. Wilson opined that it was quite 
likely that the noise exposure in service to some extent 
contributed to the veteran's chronic hearing problems.  Dr. 
Wilson opined that the veteran had tinnitus and that this too 
was probably connected in a causal way to the noise exposure 
he experienced in the military.

During an April 2000 hearing before the RO, the veteran 
testified in essence that tinnitus was present in service but 
he did not seek medical treatment then.  

The report of a February 2004 VA examination shows that the 
examiner noted that the 1951 testing was for speech 
screening, and was not sensitive to high frequency hearing 
loss as typical of early noise exposure.  The examiner noted 
that findings from 1988 through 2003 audios were consistent 
with current testing.  The examiner noted that the veteran's 
complaints of tinnitus had changed over the years: 1988 audio 
notes constant tinnitus of the left ear; and 1995 audio notes 
periodic bilateral tinnitus.  The report noted that the 
veteran reported military noise exposure occurred from 
gunfire, explosives, with no hearing protection devices worn.  
Civilian occupational noise exposure as a merchant mariner 
was in working in the ship engine room for 27 years, with no 
hearing protection devices worn.  The veteran reported that 
bilateral tinnitus was present and had an onset in 1974, with 
no associated circumstances known to the veteran.

After examination, the examination report contains a 
diagnosis of bilateral constant subjective tinnitus of 
unknown etiology but not due to military noise exposure, 
because military noise exposure does not cause periodic 
tinnitus occurring after the noise exposure ceases, and the 
constant tinnitus began long after the end of his military 
career.  

In an addendum dated at the time of the examination, the 
examiner opined that it was most likely that the veteran 
received initial hearing damage while in the military and 
hearing loss worsened over the course of his civilian 
employment.  The examiner concluded with a diagnosis of: 
bilateral sensorineural hearing loss consistent with the 
reported history of military and civilian occupational noise 
exposure; and bilateral constant subjective tinnitus of 
unknown etiology because the constant tinnitus began long 
after the end of his military career.

An August 2004 report of contact shows that the examiner from 
the February 2004 VA examination opined that "minimal 
hearing loss in service, primary exposure to noise as a ship 
merchantman."

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for bilateral tinnitus.

The Board finds that the two opposing sets of medical 
opinions-in the November 1999 statement associated with 
private evaluation, and in the February 2004 VA examination- 
discussed above are both persuasive.  The Board concludes 
that the evidence, viewed liberally, is at least in 
equipoise.  That is, it is at least as likely as not that the 
claimed tinnitus is linked to service.  The Board notes here 
that based on the veteran's medical history of noise exposure 
in service, service connection has been granted for bilateral 
hearing loss, as linked to noise exposure in service.  The 
veteran is therefore entitled to the benefit of the doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
it is the judgment of the Board that service connection is 
warranted for tinnitus.


ORDER

Service connection for tinnitus is granted.


REMAND

As noted in the Introduction, a timely notice of disagreement 
has been received as to the denial of entitlement to a higher 
initial (compensable) rating for bilateral hearing loss.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a higher 
initial (compensable) rating for 
bilateral hearing loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b). If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so filed, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


